Case: 19-60531     Document: 00516124483         Page: 1     Date Filed: 12/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 9, 2021
                                  No. 19-60531
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Ibisaias I. Rojas Alameda,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 340 756


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ibisaias I. Rojas Alameda, a native and citizen of Mexico, petitions us
   for review of a decision of the Board of Immigration Appeals upholding the
   denial of his asylum claims. Rojas Alameda testified that he was kidnapped
   and beaten because of the criminal activities of his uncle. The Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60531      Document: 00516124483           Page: 2    Date Filed: 12/09/2021




                                     No. 19-60531


   Judge held that Rojas Alameda was persecuted but could not show a nexus
   between potential membership in a particular social group. The Immigration
   Judge further found that Rojas Alameda could not prove relocation within
   Mexico would be unreasonable. Withholding of Removal was denied because
   it has a higher standard than asylum, and protection under the Convention
   Against Torture was denied because Rojas Alameda could not show that he
   would more likely than not be tortured.           We review decisions of an
   Immigration Judge for substantial evidence, only reversing when the
   evidence compels a contrary conclusion. Carbajal-Gonzalez v. INS, 78 F.3d
   194, 197 (5th Cir. 1996).
          We are not compelled to find that Rojas Alameda has proven each of
   the elements of his past persecution asylum claim. The second asylum
   element is that particular social group membership “was or will be at least
   one central reason for persecuting the applicant.”                   8 C.F.R.
   § 1158(b)(1)(B)(i); see Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383
   (5th Cir. 2016). The Immigration Judge’s ruling that the reason for Rojas
   Alameda’s persecution was criminal activity is supported by the record and
   our caselaw. Vasquez-Guerra v. Garland, 7 F.4th 265, 270 (5th Cir. 2021)
   petition for cert. filed (U.S. Oct. 27, 2021) (No. 21-632); Ramirez-Mejia v.
   Lynch, 794 F.3d 485, 493 (5th Cir. 2015). Analysis of the other elements of
   this claim is unnecessary. INS v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
          We are not compelled to find that Rojas Alameda has proven a fear of
   future persecution asylum claim. First, his argument that he is entitled to a
   presumption of future persecution is incorrect because all the past
   persecution elements were not first established. Second, the record supports
   the finding that the motivations of Rojas Alameda’s kidnappers were
   personal and criminal in nature. See Ramirez-Mejia, 794 F.3d at 493.




                                          2
Case: 19-60531     Document: 00516124483           Page: 3   Date Filed: 12/09/2021




                                    No. 19-60531


          We are not compelled to find that Rojas Alameda has proven the
   elements of a Convention Against Torture claim. First, he argues that the
   Immigration Judge did not consider evidence of his kidnapping as past
   torture, but the opinion states this incident was not past torture. Second, he
   asserts he could not relocate to avoid torture because his family members
   were kidnapped after the same period of time. The Immigration Judge held
   that this second kidnapping did not involve Rojas Alameda or indicate that
   he remained in danger and this is a reasonable reading of the evidence. Third,
   some evidence appears to show widespread human rights violations or a
   willful blindness to torture on the part of the Mexican government, but
   general conditions of violence do not establish that a specific applicant will
   be tortured. See Chen v. Gonzales, 470 F.3d 1131, 1141-42 (5th Cir. 2006).
          PETITION DENIED.




                                         3